Citation Nr: 0118492	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  94-11 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to service connection for a left ankle 
disorder.  

4.  Entitlement to service connection for chronic laryngitis.  

5.  Entitlement to service connection for multiple chemical 
sensitivity.  

6.  Entitlement to service connection for headaches.  

7.  Entitlement to service connection for hand tremors.  

8.  Entitlement to an increased rating for right knee 
disability, currently evaluated as 20 percent disabling.  

9.  Entitlement to an increased rating for bronchial asthma, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had periods of active service from November 1968 
to November 1971 and from January 1991 to May 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 1992, July 1993, and February 1995 
rating decisions by the Pittsburgh, Pennsylvania, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board and was remanded in 
October 1997.  The case was returned to the Board in March 
2001. 



REMAND

In May 2001, the Board received a letter from the veteran's 
accredited representative, along with a letter from the 
veteran, requesting a videoconference Board hearing.  By 
regulation, a veteran has a period of 90 days following 
certification and transfer of the claims file to the Board in 
which to request a personal hearing.  38 C.F.R. § 20.1304(a) 
(2000).  Otherwise, good cause for delay in requesting a 
hearing must be shown.  38 C.F.R. § 20.1304(b) (2000).

In the present case, the veteran's appeal was certified and 
first transferred to the Board in July 1997, and it is clear 
that the 90 day period to request a hearing has long since 
passed.  However, the veteran has now requested a Board 
videoconference hearing.  The Board notes that 
videoconference Board hearings were not available from the RO 
until 2000.  Accordingly, the Board believes that the fact 
that video technology was not available to the veteran in 
connection with his appeal in 1997 is sufficient good cause 
to grant the implicit motion to allow a Board video hearing 
at this point in the appeal process.  See generally 38 C.F.R. 
§ 20.1304 (2000).

The Board notes that this appeal has been ongoing for a 
considerable period of time.  However, the veteran and his 
representative have nevertheless requested that the case be 
returned to the RO for a Board video hearing, and for the 
reasons set forth above the Board finds that the video 
hearing request should be granted. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should schedule the veteran 
for a videoconference Board hearing.  A 
copy of the notification letter should be 
placed in the claims files. 

2.  After the hearing is conducted, or if 
the veteran fails to appear or otherwise 
cancels his hearing request, the case 
should be returned to the Board for 
appellate review. 

The purpose of this remand is to afford the veteran a Board 
video conference hearing at his request.  


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



